I concur in the result. My concurrence is limited to the provision in the contract whereby Winget agreed
"to do any act that the company may consider necessary or advisable for the protection of its interests and enforcement of its right under any sale or lease effected by the second party [Winget] or with respect to any account entrusted to the second party for collection."
Otherwise, Winget in my opinion was an independent contractor under the contract and in fact as he claimed to be.
PRATT, J., on leave of absence. *Page 196